                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOHN S. GONDOR                                :      CIVIL ACTION
                                              :
       v.                                     :
                                              :
ROBERT BENNETT, UDPD, RYAN                    :
BENNER, UDPD, MICHAEL MURPHY,                 :
UDPD, MICHAEL CHITWOOD, UDPD,                 :
UNKNOWN SUPERVISOR OF RYAN                    :
BENNER – UDPD, UNKNOWN                        :
SUPERVISOR OF ROBERT BENNET -                 :
UDPD and UNKNOWN SUPERVISOR                   :
OF MICHAEL MURPHY - UDPD                      :      NO. 19-5428


                                          ORDER

       NOW, this 16th day of January, 2020, upon consideration of plaintiff’s motion to

proceed in forma pauperis (Document No. 5), his Prisoner Account Statement, and his

Complaint, it is ORDERED that:

       1.     Pursuant to 28 U.S.C. § 1915, plaintiff’s application to proceed in forma

pauperis is GRANTED;

       2.     Plaintiff, John Gondor, # 19007563, shall pay the filing fee of $350

regardless of the outcome of this case.

       3.     The Warden or other appropriate official at the George W. Hill Correctional

Facility is directed to assess an initial filing fee of 20% of the greater of (a) the average

monthly deposits to plaintiff’s inmate account; or (b) the average monthly balance in

plaintiff’s inmate account for the six-month period immediately preceding the filing of this

case and forward the initial payment assessed, with a reference to the docket number of

this case, to the Clerk of Court at the following address:
                     Clerk of the United States District Court
                     for the Eastern District of Pennsylvania
                     Room 2609
                     601 Market Street
                     Philadelphia, Pennsylvania 19106

       4.     In each succeeding month when the amount in plaintiff’s inmate account

exceeds $10.00, the Warden or other appropriate official shall calculate and collect a

payment equaling twenty percent (20%) of the preceding month’s income credited to

plaintiff’s inmate account and forward that amount, until the fee is paid, to be credited to

Civil Action No. 19-5428, to the Clerk of Court at the above address.

       5.     The complaint is deemed filed.

       6.     The complaint is DISMISSED WITH PREJUDICE as to Michael Chitwood,

Unknown Supervisor of Ryan Benner – UDPD Unknown Supervisor of Robert Bennet –

UDPD, and Unknown Supervisor of Michael Murphy – UDPD.

       7.     The complaint is DISMISSED WITHOUT PREJUDICE as Robert Bennet,

Ryan Benner and Michael Murphy.

       8.     Plaintiff is granted leave to file an amended complaint within thirty (30) days

of the date of this Order, and any amended complaint shall: (a) identify all defendants in

the caption of the amended complaint in addition to identifying them in the body of the

amended complaint; and (b) state the basis for plaintiff’s claims against each defendant.

       9.     The Clerk of Court shall furnish plaintiff with a copy of the Court’s current

standard form to be used by a prisoner litigant filing a civil rights action, bearing the above

Civil Action Number.

       10.    Plaintiff shall use this standard form to file his amended complaint.
       11.    Upon the filing of an amended complaint, the Clerk shall not make service

unless ordered to do so by the Court.

       12.    The Clerk is directed to send a copy of this Order to the Warden of the

George W. Hill Correctional Facility.

       13.    If plaintiff fails to comply with this Order, his case will be dismissed.




                                    /s/ TIMOTHY J. SAVAGE J.
